Citation Nr: 0727708	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO. 03-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased rating for a service-connected 
right ankle, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. M. Wagman
 

INTRODUCTION

The veteran had active military service from February 1989 to 
May 1992, and from February 1997 to July 2000.

This matter was last before the Board of Veterans' Appeals 
("Board") in May 2005 when it was remanded for additional 
development and an ankle examination to determine the current 
level of his disability. The matter originated from a January 
2003 rating decision issued by the Department of Veterans 
Affairs ("VA") Waco, Texas Regional Office ("RO") that 
confirmed and continued a 10 percent evaluation for the right 
ankle strain and confirmed and continued a 10 percent 
evaluation for asthma. 

 In February 2007, the RO issued a Rating Decision which 
increased the evaluation for asthma to 30 percent effective 
from July 13, 2000. Because the highest evaluations allowable 
were not awarded and the veteran did not withdraw his appeal, 
the appeal is continued. See AB v. Brown, 6 Vet. App. 35 
(1993).

In a June 2005 statement, the veteran reported he has been 
diagnosed with GERD and IBS that are related to his service-
connected asthma. These issues are REFERRED to the RO.
 

FINDINGS OF FACT

1. The veteran's right ankle condition is manifested by 
complaints of pain with no objective evidence of any 
limitation of motion.

2. Pulmonary function tests ("PFT") in April 2004 revealed 
forced expiratory volume at one second ("FEV-1") was 100 
percent of predicted; forced vital capacity ("FVC") was 96 
percent; and the FEV-1/FVC ratio was 82 percent; the veteran 
required inhalational bronchodilator therapy; he did not 
require monthly visits to a physician; and no systemic (oral 
or parenteral) corticosteroids have been prescribed during 
the appeal period.

 
CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 
percent for a right ankle sprain have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5270-5274 (2006).

2. The criteria for an evaluation higher than 30 percent for 
service-connected asthma have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.97, Diagnostic Code 6602 (2006).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2002, September 2003, May 2005, February 2006, and December 
2006. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

The letters advised the veteran that to support a claim for 
an increased evaluation for a service-connected disability, 
the evidence must show a service-connected disability has 
gotten worse. The letters provided the veteran with examples 
of evidence necessary to support his claims including dates 
and places of medical treatment. Medical authorizations were 
provided so VA could assist in obtaining private medical 
records. The letters advised the veteran of the evidence in 
the claims file, of VA's duty to obtain relevant federal 
records and that VA would make reasonable efforts to obtain 
private records. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Although the RO did not 
advise the veteran of such information, the entire period 
from the date of the claim until the present is under 
appellate review for an increased evaluation for the left 
ankle disability and the asthma disability. The veteran was 
also provided with notice as to the clinical findings needed 
for higher evaluations for that disability, as well as the 
assistance VA would provide. Therefore, proceeding with this 
matter in its current procedural posture would not inure to 
the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA medical records, private medical records 
from the Hillcrest Clinic and lay statements are associated 
with the claims file. Additionally, the veteran was afforded 
VA examinations in connection with his claim and provided 
testimony at a February 2005 Board hearing. Pursuant to the 
duty to assist, the appellant was afforded a VA medical  
examination. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.1 (2006). Separate diagnostic codes 
identify the various disabilities. When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006). And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2006). Also, when making 
determinations concerning the appropriate ratings to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). When an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury. 38 C.F.R. § 
4.20 (2006).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Service 
connection for asthma and a right ankle strain was assigned 
in a September 2000 rating decision. Further, although a 
review the recorded history of a disability should be 
conducted to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the current level of the 
veteran's residuals.


1. Right Ankle

The RO granted service connection for the veteran's ankle 
disability in a September 2000 rating decision and granted a 
10 percent evaluation. In August 2002, the veteran filed a 
claim for an increased evaluation for his right ankle sprain.  
The veteran argues his disability is worse than the 
evaluation currently assigned. The preponderance of the 
evidence is against the claim and it shall be denied. The 
veteran is currently evaluated at the 10 percent level for a 
right ankle sprain. Moderate limitation of motion of an ankle 
warrants a 10 percent evaluation; while marked limitation of 
motion of an ankle warrants a 20 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle is from 0 to 20 degrees 
of dorsiflexion, and from 0 to 45 degrees of plantar flexion. 
See 38 C.F.R. § 4.71a, Plate II.

A November 2002 MRI report of the right ankle by Advanced 
Medical Imaging revealed a small 5 mm round fluid collection 
between the cuboid and fifth metatarsal-possibly 
representing a tiny ganglion cyst. No other definite internal 
derangement was identified. A small amount of fluid 
projecting superior to the calcaneus in the region of 
Karger's fat pad, assessed as probably fluid within a joint 
recess (a very similar finding is seen on the contralateral 
ankle). The veteran underwent ankle surgery in July 2002 and 
March 2003. April 2002 radiology report states that x-rays 
were negative for signs of arthritis. Although a September 
2004 Hillcrest clinic treatment note assesses the veteran 
with arthritis, this assessment is not supported by x-ray 
evidence.





Range of motion findings during an April 2004 VA joints 
examination showed the veteran's plantar flexion of 0 to 45 
degrees out of 45 degrees. The finding for dorsiflexion was 0 
to 20 out of 20 degrees and the neutral position was with the 
foot at 90 degrees to the ankle. 

A February 2007 examination report described the veteran's 
right ankle a normal in appearance without redness, effusion 
or atrophy. He was able to rise on his toes, rise on his 
heels and to stand on his foot independently. His gait 
favored the right leg to a minor degree but was stable. The 
examiner reported that the veteran accompanied the examiner 
around the clinic hallway for and extended distance yards 
without limp or significant hindrance. Objective findings of 
tenderness to palpation along the lateral ligamentous area 
were noted between the medial malleolus and the proximal 
dorsal aspect of the foot. Range of motion findings showed 
the veteran's plantar flexion of 0 to 45 degrees out of 45 
degrees. The finding for dorsiflexion was 0 to 20 out of 20 
degrees. Inversion was 30/30 and eversion was 20/20. The 
examiner found no excessive laxity and no ankylosis.
 
The veteran reported minimal pain upon the extreme extent of 
inversion (30 degrees) and eversion (20 degrees). According 
to the examination report, there was not further limitation 
of motion due to pain on repeated and resisted testing 
multiple times. No evidence of arthritis was noted. The 
examiner diagnosed the veteran with chronic right ankle 
strain/sprain without laxity or limitation or motion. 

The Board also notes that the evidence does not show any 
functional impairment of the foot such that the disability 
warrants a compensable rating under Diagnostic Code 5284. The 
Board notes that the recent clinical findings do not disclose 
that the veteran has ankylosis of the right or left ankle. As 
such, Diagnostic Codes 5270 and 5272 are not for application 
in evaluating the bilateral ankle pathology. The veteran has 
also not undergone an astragalectomy on either ankle and he 
does not have malunion of the oscalcis or astragalus; 
therefore, Diagnostic Codes 5274 and 5273 are also not for 
application.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), such clinical evidence of tenderness and limitation 
of motion with complaints of pain warrants a finding of 
moderate impairment, but of no more than moderate impairment. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5271. The Board finds, 
therefore, that the rating of 10 percent is warranted for the 
demonstrated functional loss in the right ankle pursuant to 
Diagnostic Code 5271, as well as 38 C.F.R. §§ 4.40, 4.45 and 
4.59 beginning in February 2000.

However, the Board can find no basis under Diagnostic Code 
5271 to grant the appellant a rating higher than 10 percent 
evaluation based on limitation of motion alone without a 
finding of ankylosis or marked limitation of motion of the 
ankle. Hence, the evidence supports no more than a schedular 
rating of 10 percent for the right ankle pathology beginning 
February 2000.

In a June 2002 letter, the veteran stated that he lives in 
pain daily because his ankle swells and aches. He reports 
that he wears special shoes and insoles to try to alleviate 
such symptoms because he states he was told to do so by a 
doctor. He also states that he has been told by physicians 
that due to the multiple injuries and signs of arthritis that 
his ankle condition will likely get worse as he gets older. 
In a June 2005 letter, the veteran reiterated the statements 
contained in his June 2002 letter and listed his current 
medications for his conditions.

In addition to the medical evidence addressed above, the 
Board has considered the assertions by the veteran. However, 
as indicated above, the evaluation of an increased rating 
claim is based on subjective reports, as evaluated by medical 
evidence applied to the VA rating schedule. Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The findings needed for the next higher evaluation in excess 
of ten percent for the right knee disability are not 
demonstrated by the evidence of record. Because the 
preponderance of the evidence is against the claim for a 
higher rating for the knee disability, the benefit- of-the-
doubt doctrine is inapplicable. 38 U.S.C.A. § 5107. See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

2. Asthma

The veteran is currently assigned a 30 percent evaluation for 
his service-connected asthma under the provisions of 
Diagnostic Code 6602. He was increased from 10 to 30 percent 
in a February 2007 Supplemental Statement of the Case 
("SSOC") based on evidence of usage of inhalational anti-
inflammatory medication for control of his asthma. Because 
the veteran has not received the highest evaluation 
available; however, the Board continues to evaluate his 
appeal. See AB v. Brown, 6 Vet. App. 35 (1993). The 
preponderance of the evidence is against the appeal and it 
shall be denied.

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 30 percent 
evaluation is warranted where the veteran has an FEV-1 of 56 
to 70 percent of predicted value, or; an FEV-1/FVC of 56 to 
70 percent of predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication. A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids. 38 
C.F.R. § 4.97, Diagnostic Code 6602.

Pulmonary function tests ("PFT") in April 2004 revealed 
forced expiratory volume at one second ("FEV-1") was 100 
percent of predicted; forced vital capacity ("FVC") was 96 
percent; and the FEV-1/FVC ratio was 82 percent; the veteran 
required inhalational bronchodilator therapy; he did not 
require monthly visits to a physician; and no systemic (oral 
or parenteral) corticosteroids have been prescribed during 
the appeal period. These findings are not severe enough to 
warrant a 60 percent evaluation, which requires that FEV-1 or 
FEV-1/FVC be from 40 to 55 percent of predicted value. 

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations. Only the visits that are associated with the 
veteran's service-connected asthma apply to these criteria. A 
review of the claims file shows that there is no indication 
that the veteran required at least monthly visits to a 
physician for required treatment of his asthma, and therefore 
an increased disability rating is not warranted under these 
criteria.

Finally, a veteran may be entitled to an increased disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma. A review of the 
medical evidence does not show that he was ever prescribed 
systemic (oral or parenteral) corticosteroids during the 
appeal period. Rather the evidence shows he used inhalational 
bronchodilators to treat his symptoms, albuterol and flovent.

The RO received the veteran's claim for increased ratings in 
August 2002. The veteran contends that he is entitled to an 
increased rating for his service-connected conditions, as the 
symptoms and manifestations of the disabilities he has have 
increased in severity. Specifically, the veteran notes that 
he rarely has asthma attacks except for days that are 
extremely hot and muggy or times that he over-exerts himself.  

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms. Espiritu, 2 Vet. App. 
492. However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria. In this case, the clinical evidence does not 
support a higher evaluation for the veteran's asthma.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply. 38 C.F.R. § 3.102. Thus, the appeal is 
denied.

ORDER

Entitlement to an increased evaluation for a left ankle is 
denied.

Entitlement to an increased evaluation for asthma is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


